Title: To Thomas Jefferson from William Tatham, 13 August 1807
From: Tatham, William
To: Jefferson, Thomas


                        
                            Dr. Sir
                            
                            Norfolk 13th. August 1807.
                        
                        Pursuant to the permission I asked, and now presume on, I inclose you my ideas on the particulars I formerly
                            refered to at Lynhaven, which I have minutely reexamined since my Men were discharged.
                        I have all my Accounts in order, & shall transmit them to the Secretary of the Navy without giving you the trouble of intermediating in the way your friendship has offered.—Whatever may be my
                            personal feelings towards any Mans usage of me, I never suffer my public duties to give way to them: It is to be regretted
                            however, that, for want of money in hand, Mr. Bedinger is compelled to keep my transactions unclosed.—I wish it was possible that any permanency of prospects would authorise the opening of my
                            office, & employment of Assistants: the inking in, & reducing to order, the vast military details & charts of
                            Canada, Nova Scotia, & (that nest of maritime thieves) Providence, many of which are yet in Pencil, & all of which I
                            possess, ought to be immediately attended to.—Capt. Decatur (with whom I am in great harmony) has perused the inclosed,
                            & filled up the blanks from his own view of the premises. 
                  I have the honor to be Dr. Sir Yrs.
                        
                            Wm Tatham
                            
                        
                    